
	
		II
		111th CONGRESS
		1st Session
		S. 2815
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2009
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend certain housing-related deadlines in the
		  Heartland Disaster Tax Relief Act of 2008.
	
	
		1.Extension of special rules
			 for use of retirement fundsSection 702(d)(10) of the Heartland Disaster
			 Tax Relief Act of 2008 (Public Law 110–343; 122 Stat. 3916) is amended—
			(1)by striking January 1, 2010
			 both places it appears and inserting January 1, 2011, and
			(2)by striking December 31,
			 2009 both places it appears and inserting December 31,
			 2010.
			2.Extension of exclusion
			 of certain cancellation of indebtedness incomeSection 702(e)(4)(C) of the Heartland
			 Disaster Tax Relief Act of 2008 (Public Law 110–343; 122 Stat. 3918) is amended
			 by striking January 1, 2010 and inserting January 1,
			 2011.
		
